Citation Nr: 0832299	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-00 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, secondary to service-connected diabetes mellitus. 
 
2.  Entitlement to service connection for impotence, 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

In September 2004, the veteran testified at a personal 
hearing before a Decision Review Officer at the Chicago RO.  
A transcript of the hearing has been prepared and associated 
with the claims file.  

This claim was remanded by the Board in March 2007 for 
additional development and has been returned to the Board for 
further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded for 
further development in order to ensure due process and allow 
the RO to comply with previous remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The purpose of the March 2007 remand was to allow VA to 
address two significant due process concerns.  The first of 
these was that the duty to notify provisions needed to be 
satisfied.  Specifically, the veteran had not been issued 
proper notice under the Veterans Claims Assistance Act of 
2000 (VCAA) informing him of how to establish secondary 
service connection for his claimed disabilities.  On remand, 
this deficiency was corrected through the issuance of a VCAA 
notice in April 2007.

The second reason for remand in March 2007 was that the 
veteran had undergone a VA examination in February 2005, 
after the most recent Supplemental Statement of the Case 
(SSOC) had been issued in January 2005.  Neither the February 
2005 examination report nor any VA medical records obtained 
in late January 2005, after the issuance of the January 2005 
SSOC, had been reviewed by the Agency of Original 
Jurisdiction (AOJ), and no new SSOC had been issued in 
accordance with C.F.R. §§ 19.31, 19.37(a).  On remand, the 
AMC was instructed to review this evidence and issue an SSOC.  
The March 2007 remand also directed that additional medical 
records be obtained and a new VA examination be conducted 
while the case was on remand.  

The record reflects that the additional evidentiary 
development that was requested by the Board was completed on 
remand.  Specifically, the AMC obtained the VA medical 
records through March 2008, and the veteran underwent a VA 
examination in April 2008.  The new medical records and 
examination report are discussed in the June 2008 SSOC.  This 
new SSOC, however, discussed neither the February 2005 
examination report nor the VA medical records from May 2004 
through January 2005 that were obtained by VA late in January 
2005.  

A remand is therefore required so that the AMC may review the 
entire record, paying specific attention to the February 2005 
VA examination report and the VA medical records added to the 
claims folder in late January 2005.

Accordingly, the case is REMANDED for the following action:

The AMC should review the veteran's entire 
claims folder, paying particular attention 
to the February 2005 VA examination report 
and the VA medical records from May 2004 
through January 2005, and readjudicate the 
veteran's claims.  If either claim remains 
denied, the veteran and his representative 
should be issued a Supplemental Statement 
of the Case (SSOC).  They should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




